DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7,11-12,14-17 and 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “said proximal and distal ends” in amended claims 1, 14, and 19 lacks antecedent basis.  Examiner suggests amending the term to recite ‘said proximal end and said distal end’ in order to resolve the issue of antecedence.  Claims 2-7, 11-12, 15-17, and 20-21 are rejected due to their dependence on claims 1, 14, and 19, respectively.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US 20090024001 A1 – cited previously).

For claim 1, Parks teaches  A pelvic floor muscle training and profiling apparatus 100 for inserting into a body cavity of a human, entire disclosure – see at least abstract, said apparatus comprising: 
a body 210/222 having a distal end, end nearest 208, an proximal end opposite the distal end¸ end nearest 214, and an outer surface, surface formed by 202, and a sensor support structure, handle 214 and structure of 222 (e.g., formed around 216) shaded by diagonal lines in Fig. 2C on which 202 is positioned,  the body extending between said proximal and distal ends, Fig. 2A,
a sensor array 202 encompassed in the body, the sensor array comprising a sensor unit, 234-236/206, the sensor array being mounted on said support structure, shown at least in Fig. 2C, the sensor unit being adapted for detecting an exterior force applied to the outer surface of the body, pressure measurement discussed throughout ¶¶80-153 – see at least ¶¶83-84 — where pressure measurement entails detecting an exterior force on body, 
any single one of 234-236 capacitive pairs, arranged on the distal end of the body, e.g., then pair of 234-236 at end nearest 208, 
the support structure comprising a rounded portion, portion shaded by diagonal lines in Fig. 2C, and a flattened portion, 214 shown flat in Fig. 2A and Fig. 2C and also/alternately Square/rectangular/triangular probe 210 detailed in ¶82 and thereby a flat face, on to which the sensor array is fitted so as the sensor unit is arranged on the flattened portion, 202 is fitted onto body of 222 and onto ‘front face’ of flat handle 214 per Fig. 2A and also/alternately square/rectangular/triangular probe 210 detailed in ¶82 and thereby 202 would rest on a flat face,
and the sensor unit is adapted for detecting a specific position of the exterior force applied to the outer surface of the body.  Positioning output on GUI per ¶¶97-98 et seq. 

For claim 2, Parks teaches   The apparatus according to claim 1, wherein the sensor unit measures the relative magnitude of the exterior force applied to the body.  pressure value per ¶99 (distance from center axis on Fig. 3). 

For claim 3, Parks teaches   The apparatus according to claim 1, wherein the sensor unit comprises two points of measurements, points formed by grid depicted in Fig. 2A of 236 crossing 234, placed at a maximum distance to each other of less than 0.3 cm. any two immediately adjacent electrodes formed by 234 crossing 236 (i.e., adjacent grid points) would have a distance between them of 0 cm (i.e., and thereby less than 0.3 cm). 

For claim 4, Parks teaches   The apparatus according to  claim 1, wherein at least one sensor unit is a force sensor. Pressure (force) sensor(s) on 210 discussed throughout entire disclosure – see at  least ¶¶96-99 et seq. 

For claim 5, Parks teaches   The apparatus according to  claim 1, wherein the sensor unit measures  a relative distributed force applied to said sensor unit from a muscle contraction.  Depiction of “distribution” on Figs. 3-4, 6-8 from sensors per ¶¶97-153. 

For claim 6, Parks teaches   The apparatus according to  claim 1, wherein the sensor unit comprises at least 26 measurement points.  ¶¶12-17.  Visual grid on Fig. 2A has at least 26 234/236 crossings.  

For claim 7, Parks teaches   The apparatus according to  claim 1, wherein the sensor array extends along a whole length of the body.  202 extends along a “whole length” of 222 being shaded portion of Fig. 2C, 202 extends along entirety of 222 additionally/alternately.  Consider that the claimed term “body” can be simply the portion of 210 covered by 202 to teach claim 7. 

For claim 11, Parks teaches   The apparatus according to  claim 1, wherein a muscle contraction is identified by analysing a distribution of total applied force over a  Pressure information including magnitude and location (a form of muscle contraction identification) detailed throughout Figs. 3-8 and discussed throughout ¶¶97-153.  See at least ¶102 and ¶106. 

For claim 12, Parks teaches   The apparatus according to  claim 2, comprising a visualizing means for visualising the position of the applied external force and/or the relative magnitude of the external force.  Figs. 3-8. 

For claim 14, Parks teaches  A method for visualizing pelvic floor muscle contractions, entire disclosure – see at least abstract, comprising the steps of: 
a) using an apparatus 100 comprising: 
- a body 210/222 having a distal end, end nearest 208, a proximal end opposite the distal end, end nearest 214, an outer surface, surface formed by 202,  and a sensor support structure, handle 214 and structure of 222 (e.g., formed around 216) shaded by diagonal lines in Fig. 2C on which 202 is positioned, the body extending between said proximal and distal ends, Fig. 2A, 
- a sensor array 202 encompassed in the body and a further top sensor, any single one of 234-236 capacitive pairs, arranged on the distal end of the body, e.g., then pair of 234-236 at end nearest 208, the sensor array comprising a sensor unit, 2340-236/206, the sensor unit being adapted for detecting an exterior force applied to the outer surface of the body, pressure measurement discussed throughout ¶¶80-153 – see at least ¶¶83-84 — where pressure measurement entails detecting an exterior force on body, 
and for detecting a specific position of the exterior force applied to the outer surface of the body, Pressure information including magnitude and location (a form of muscle contraction identification) detailed throughout Figs. 3-8 and discussed throughout ¶¶97-153;  See at least ¶102 and ¶106,
the sensor array being mounted on the support structure, shown at least in Fig. 2C,  the support structure comprising a rounded portion, portion shaded by diagonal lines in Fig. 2C, and a flattened portion 214 shown flat in Fig. 2A and Fig. 2C and also/alternately Square/rectangular/triangular probe 210 detailed in ¶82 and thereby a flat face, on to which the sensor array is fitted so as the sensor unit is arranged on the flattened portion, 202 is fitted onto body of 222 and onto ‘front face’ of flat handle 214 per Fig. 2A and also/alternately square/rectangular/triangular probe 210 detailed in ¶82 and thereby 202 would rest on a flat face,
- a micro-control unit 204-206 adapted to receive sensor data from the sensor array, ¶¶94-95,
- a visualising means 106 adapted for receiving sensor data from said micro-control unit, Figs. 3-8, ¶78, 
b) inserting said apparatus into a body cavity of a user, active step of insertion in ¶92, ¶96; 
c)  contracting at least one pelvic floor muscle of the user, sphincter/organ contraction analysis (i.e., and thereby active contraction occurs) detailed via pressure analysis throughout entire disclosure — consider active stimulation of contraction per at least ¶¶20-21, ¶91, 
d) measuring the contraction on the outer surface of the body, Figs. 3-8 and ¶¶97-153, 
e) displaying  data of the pelvic floor muscle contraction on the visualising means.  Figs. 3-8 and ¶¶80-153. 

For claim 15, Parks teaches   The method  according to claim 14, wherein the data of the pelvic floor muscle contraction comprises;
- a position of the contraction, and/or
- a magnitude of the contraction.  Figs. 3-8 detailing both position and magnitude of pressure (contraction) discussed throughout ¶¶97-153. 

For claim 16, Parks teaches   The method  according to   claim 14, wherein the visualisation means is adapted to provide the user with feedback on a correctness of the muscle contraction, or the sensor unit is adapted for detecting a pressure profile of the exterior force applied to the outer surface of the body.  displays in Figs. 3-8 

For claim 17, Parks teaches    A method for visualizing the pelvic floor muscle contraction of a user, comprising: using a pelvic floor muscle training and profiling apparatus according to claim 1.  Examiner notes that this claim, while compliant with § 101 and § 112 per MPEP § 2173.05(q)(II), does not appear to provide any particular limitation to be cited besides the entirety of the disclosure of Parks.  

For claim 19, Parks teaches  A method for producing a pelvic floor muscle training and profiling apparatus 100 comprising the steps of: 
a) providing a sensor support structure, handle 214 and structure of 222 (e.g., formed around 216) shaded by diagonal lines in Fig. 2C on which 202 is positioned, having a distal end, end nearest 208, a proximal end opposite the distal end, end nearest and at 214, the sensor support structure extending between said proximal and distal ends, Fig. 2A, and comprising a rounded portion, portion shaded by diagonal lines in Fig. 2C, and a flattened portion, 214 shown flat in Fig. 2A and Fig. 2C and/or Square/rectangular/triangular probe 210 detailed in ¶82 and thereby a flat face,
b) providing a micro-control unit 204-206, sensor array 202 comprising a sensor unit, 234-236/206, and a further top sensor, any single one of 234-236 capacitive pairs, arranged on the distal end of the body, e.g., then pair of 234-236 at end nearest 208, wherein said sensor unit is adapted for detecting an exterior force applied to the outer surface of the body and for detecting a specific position of the exterior force applied to the outer surface of the body, discussed throughout ¶¶80-150 – see at least ¶¶83-84,
c) attaching the sensor array to the sensor support structure, Figs. 2A-C,  wherein the sensor unit is arranged on the flattened portion of the sensor support structure, 202 is fitted onto body of 222 and onto ‘front face’ of flat handle 214 per Fig. 2A and also/alternately square/rectangular/triangular probe 210 detailed in ¶82 and thereby 202 would rest on a flat face,
d) providing power and communication lines 204 between the micro-control unit 206 for receiving sensor data and the sensor array 202 to provide a sensor element for transmission media 204 and thereby transmission media 204 with sensors 202 form a sensor element;  
and e) encompassing the sensor element in a layer 218 so as to provide the apparatus with a structure. Consider ¶83 detailing dielectric layer surrounding 236 (a form of an additional layer) and ¶93 detailing relief feature 218 encompassing media (wires) 204. 

For claim 20, Parks teaches   The apparatus according to  claim 1  , wherein the sensor unit is adapted for detecting a pressure profile of the exterior force applied to the outer surface of the body.  pressure profile depicted in Figs. 3-4, 6-8 and ¶¶97-153.   

For claim 21, Parks teaches   The apparatus according to  claim 1  , wherein the sensor unit comprises at least 5 measurement points per cm.  per ¶84 and ¶96, 256 sensors over five centimeter length is at least 5 measurement points per cm.  

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.

plicant argues
    PNG
    media_image1.png
    561
    687
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  The term “unit” is a ‘nonce term’ (per MPEP § 2181) and where the claim(s) in question does/do not define adequate structure so as to preclude interpretation under § 112(f).  If Applicant wishes to adequately provide structure to the term “sensor unit” so as to preclude/obviate an interpretation under § 112(f), then claims should actively recite such structure — otherwise any supposed structure as provided by the specification but not actually claimed would be an improper reading of the specification into the claims. 

    PNG
    media_image2.png
    346
    679
    media_image2.png
    Greyscale

Examiner respectfully disagrees. The tube 216 is formed by the structure of the shaded cross section of Fig. 2C shaded with diagonal lines including an outermost surface upon which sensors 202 are “wrapped” (i.e., the grid formed by horizontal and longitudinal conductive strips) — and thereby would form a “flattened portion” in a triangular or square cross section.  To wit: the hollow portion of tube 216 can still have a circular cross section while the outer surface (i.e., that of structure 222) is flattened to have sensors 202 laid thereupon.  In any event, Examiner notes that the rejection of the claim(s) also now cites that the handle 214 which is flattened in shape can constitute a form of a “flattened portion” as claimed and upon which sensors 202 are located (through structure 222). 


    PNG
    media_image3.png
    529
    1244
    media_image3.png
    Greyscale

Examiner respectfully disagrees.  Examiner first notes that the disputed feature (a top sensor arranged on the distal end of the body) is not directly recited claim 7.  Claim 7 encompasses the feature of the sensor array extending a whole length of the body.  The citation of claim 1 establishes that the end of the “body” of the device is the end of the sensor portion nearest 208 and thereby a top sensor can be a sensing junction of the conductive strips distalmost and “on top of” the array of sensors 202.  Further, as cited in claim 7, the term “body” can be interpreted under broadest reasonable interpretation to encompass the portion of the device specifically having the sensors 202.  Thereby, Parks does not have to teach a sensor on rounded end 208 to teach the claim.  To wit, merely because Park does not teach a top sensor on end 208 (which Examiner does not necessarily concede) does not meant the feature(s) in question is/are not taught by Park.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791 

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791